Citation Nr: 0312187	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-37 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1987 to August 
1991.

The case is before the Board of Veterans' Appeals on appeal 
from a June 1992 rating decision by a Regional Office (RO) of 
the Department of Veteran's Affairs (VA).  The case as to the 
current issue was previously before the Board.  It was 
remanded in January 1997, and in February 2003 the Board 
undertook additional development of the evidence.


FINDINGS OF FACT

1.  Flat feet were noted on the veteran's entry into service, 
and there was no increase in the severity of the flat feet 
during service.

2.  The left foot symptomatology described as plantar 
fasciitis noted during the veteran's active duty service was 
acute in nature and resolved without leaving residual chronic 
disability.


CONCLUSION OF LAW

Left foot disability was not incurred in or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection.  A July 2002 RO letter informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought and advised him of the 
types of evidence VA would assist him in obtaining as well as 
his responsibilities in connection with identifying and 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue. 

The Board acknowledges that a VA examination with etiology 
opinion has not been obtained.  However, VA examinations were 
scheduled for the veteran in September 1999 and May 2003, but 
he failed to report for either examination.  As the VA has 
made multiple VA examinations with etiology opinion available 
to the veteran, the Board finds that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  "The duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991).  Under these circumstances, the Board finds 
no further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

At this point the Board observes that the Board attempted to 
develop the evidence by scheduling a VA examination.  This 
action by the Board was done pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  However, the Board finds no need to 
remand the instant case to the RO since there is no 
additional evidence for the RO to review in light of the 
veteran's failure to report for the scheduled VA examination.   

As noted earlier in this decision, the veteran failed to 
report to his VA examinations scheduled for September 1999 
and May 2003.  VA regulations dictate that in cases involving 
an original service connection claim, failure to report for a 
VA examination shall result in the case being considered 
based on the evidence of record.  38 C.F.R. § 3.655.

Turning to the record, the veteran's service medical records 
include a June 1986 entrance examination report showing mild 
flat feet on clinical examination.  Service medical records 
further document that the veteran suffered from plantar 
fasciitis in both feet in July 1988.  An August 1988 podiatry 
clinic record indicates that on examination that date the 
plantar fasciitis had resolved.  The veteran's separation 
examination from September 1991 shows that, although the 
veteran marked that he had foot problems which he described 
as fallen arches, his feet were clinically evaluated as 
normal.  

A VA examination from October 1991 shows that the veteran's 
feet were not tender and had no calluses.  The examiner noted 
complaints of foot pain and commented that it was probably 
due to arthritis.  However, x-rays revealed that the 
veteran's left foot was unremarkable.  

In June 1993, the veteran testified at a RO hearing that he 
had been issued shoes in service that were too small and that 
he was told by a doctor in service that he had lost his arch 
and was given a support, which he still wears.

The Board notes that flat feet were noted at the time of the 
veteran's entrance examination.  Review of the service 
medical records does not suggest any increase in the severity 
of the preexisting flat feet.  In fact, flat feet were not 
even noted on clinical examination at the time of discharge 
examination.  The Board therefore finds no persuasive 
evidence of any increase in severity of the preexisting flat 
feet.  Service connection for flat feet based on aggravation 
during service is therefore not warranted. 

With regard to the foot symptoms treated during service, it 
does not appear from available evidence that those symptoms 
were indicative of chronic left foot disability.  
Specifically, although the veteran did suffer foot problems 
in service in July 1988, a August 1988 service medical record 
and the October 1991 VA examination show that the veteran's 
foot problems were fully resolved and did not leave residual 
disability.  Moreover, the current record does not include 
any competent medical evidence of a current left foot 
disability.  Service connection cannot be established without 
a current disability.  In the absence of proof of a present 
disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

